PER CURIAM.
The motion for the payment of claim by the Mutual Life Insurance Company, based on its petition, was noticed for the 27th day of March, 1896, and the last affidavit made in support thereof was sworn to on the 19th day of May, 1898. The due date of the mortgage of the Washington Life Insurance Company was June 1, 1896. In view of that fact, we think it would have been proper, where the question of the value of the security was involved, and it could be rendered certain by the proceedings to foreclose, which the attorneys for the Washington Life Insurance Company were instructed to institute, to awrait the result, when it could be definitely determined whether the property was' sufficient or not to satisfy the debt; and that it was improper, in that state of the record, to decide the motion, and direct the payment of the deficiency judgment of the Mutual Life Insurance Company.
*1028We think, therefore, the order should be reversed, and the motion remitted to the surrogate to take further proof, with $10 costs and disbursements of this appeal to abide the event.